Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 27, 2022. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on January 27, 2022 have been fully considered but they are not persuasive.

(1) Applicant argues, Vukich fails to teach “sending”, “a request for a second ledger”, and “based on the condition” (see applicant remarks on page 7)

In response examiner respectfully disagree. Vukich teaches triggering a request to verify that the user has consented to the current version of the terms of the program. The version management platform may use the identifier associated with the user to search the distributed ledger for the historical consent data of the user and if the user shares an account with one or more other users and does not have unique login credentials to access the account (i.e. Condition), the version management platform may be unable to identify (i.e. fails to satisfy unique login credentials condition) which user is interacting with the user device to access the program. As such, the version management platform may obtain (imply sending a second request as the condition fails) the historical consent data of multiple users (i.e. second ledger) associated with the account (paragraphs [0029], [0035]-[0036]) which satisfy the arguing limitations.

(2) Applicant argues Vukich fails to teaches receiving, based on the request, at least a portion of the second ledger (see applicant remarks on page 8)

In response examiner respectfully disagree. Vukich teaches receiving, based on the request, at least a portion of the second ledger (paragraphs [0035]-[0036]: if the user shares an account with one or more other users and does not have unique login credentials to access the account, the version management platform may be unable to identify which user is interacting with the user device to access the program. As such, the version management platform may obtain (imply sending a second request as the condition fails) the historical consent data of multiple users (i.e. second ledger) associated with the account).

(3) Applicant argues Vukich fails to teach determining, based on applying consensus rules to the first ledger and the second ledger, that one of the first ledger or the second ledger is an approved ledger (see applicant remarks on pages 8-9).

In response examiner respectfully disagree. Vukich teaches determining, based on applying consensus rules to the first ledger and the second ledger, that one of the first ledger or the second ledger is an approved ledger (paragraphs [0037]-[0038]: verify that the user has consented to the current version of the terms (i.e. first ledger) of the program by comparing data identifying the current version of the terms and the historical consent data (i.e. second ledger) identifying the most recent version of the terms to which the user provided consent (i.e. an approved ledger)).

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VUKICH et al. (Pub. No. : US 20200175139 A1)

As to claim 1 VUKICH teaches a method comprising: 
receiving, from a first device, data indicative of a first ledger associated with an account, wherein the first ledger comprises a first version of a distributed ledger associated with the account (paragraphs [0029]-[0030], [0033]: the user may trigger a request to verify that the user has consented to the current version of the terms of the program, wherein the request may include an identifier associated with the user (e.g., an account identifier for an account associated with the user) and the version management platform may use the identifier associated with the user to search the distributed ledger);
determining, based on the data indicative of the first ledger, a condition associated with the first ledger (paragraphs [0033], [0035]: the version management platform may use the identifier associated with the user to search the distributed ledger for the historical consent data of the user and if the user shares an account with one or more other users and does not have unique login credentials to access the account (i.e. Condition), the version management platform may be unable to identify which user is interacting with the user device to access the program. As such, the version management platform may obtain the historical consent data of multiple users associated with the account);
sending, based on the condition and to a second device associated with the account, a request for a second ledger, wherein the second ledger comprises a second version of the distributed ledger associated with the account (paragraphs [0035]-[0036]: if the user shares an account with one or more other users and does not have unique login credentials to access the account, the version management platform may be unable to identify which user is interacting with the user device to access the program. As such, the version management platform may obtain the historical consent data of multiple users associated with the account);
receiving, based on the request, at least a portion of the second ledger (paragraphs [0035]-[0036]: the version management platform may obtain the historical consent data of multiple users associated with the account); 
determining, based on applying consensus rules to the first ledger and the second ledger, that one of the first ledger or the second ledger is an approved ledger (paragraphs [0037]-[0038]: verify that the user has consented to the current version of the terms of the program by comparing data identifying the current version of the terms and the historical consent data identifying the most recent version of the terms to which the user provided consent).
sending data indicative of the approved ledger (paragraphs [0039]-[0040]: provide, to the user device, an indication that the user has consented to the current version of the terms).

As to claim 2 VUKICH teaches wherein the condition comprises one or more of an error condition, a validation failure, a failure state, or a condition associated with failing a validation process, and wherein the condition is based on a determination that a data block of the first ledger has been added, removed, or modified (paragraphs [0035], [0042]).

As to claim 3 VUKICH teaches wherein sending the request for the second ledger comprises determining a plurality of devices associated with the account and sending, to the plurality of devices, requests for corresponding versions of the distributed ledger stored by the plurality of devices (paragraph [0035]).

As to claim 4 VUKICH teaches wherein the first ledger is stored by the first device, and wherein the first device is associated with the account, and wherein the second ledger is stored by the second device (paragraphs [0035]-[0036]).

As to claim 5 VUKICH teaches wherein the distributed ledger comprises a plurality of transactions stored in corresponding data blocks, wherein each data block comprises only one transaction of the plurality of transactions (paragraph [0022]-[0023]).

As to claim 6 VUKICH teaches wherein a master version of the distributed ledger is stored by a service platform comprising one or more computing devices configured to add transactions to the distributed ledger (paragraphs [0022]-[0023]).

As to claim 7 VUKICH together with Miller teaches method according to claim 1. VUKICH teaches wherein at least one of a plurality of devices associated with the account comprises a version of the distributed ledger that has less than all data blocks stored on a master version of the distributed ledger (paragraphs [0016]-[0017], [0022]-[0023]).

As to claim 8 VUKICH teaches a method comprising: 
sending, to a first device, data associated with adding a transaction to a distributed ledger associated with an account (paragraphs [0031], [0022], [0029]-[0030], [0033]: the user device may generate and provide the request periodically (e.g., at a threshold time period), based on the user device launching the program, based on a new version of the terms being released, based on an indication that the user has yet to consent to the new version of the terms, and/or the like such as if a user adds a new block to the blockchain, each permitted user may have to independently update a separate copy of the blockchain and may have to independently verify that the separate copy of the blockchain matches the blockchain that has been modified to include the new block);
receiving, from the first device and based on the data associated with adding the transaction, a condition associated with the distributed ledger (paragraphs [0031]-[0033], [0035]: the user device may generate and provide the request, a new version of the terms being released and wherein the version management platform to send a message to the accounts associated with the group of users indicating that new terms are available and to be reviewed and accept);
sending, to a second device and based on the condition, data associated with determining an approved ledger, wherein the approved ledger comprises an approved version of the distributed ledger determined based on applying a consensus algorithm to a plurality of versions of the distributed ledger received from one or more devices associated with the account (paragraphs [0035]-[0039]: the version management platform may obtain the historical consent data of multiple users associated with the account and verify that the user has consented to the current version of the terms of the program by comparing data identifying the current version of the terms and the historical consent data identifying the most recent version of the terms to which the user provided consent); 
receiving, from the second device, data indicative of the approved ledger (paragraphs [0039]-[0040]: provide, to the user device, an indication that the user has consented to the current version of the terms);
sending, to the first device, data associated with adding the transaction to the approved ledger (paragraphs [0054], [0110]: updating the distributed ledger to include a record indicating that the user consented to the current version of the terms);

As to claim 9 VUKICH teaches wherein the condition comprises one or more of an error condition, a validation failure, a failure state, or a condition associated with failing a validation process, and wherein the condition is based on a determination that a data block of at least one of the plurality of versions of the distributed ledger has been added, removed, or modified (paragraphs [0035], [0042]).

As to claim 10 VUKICH teaches wherein the second device is configured to determine the one or more devices associated with the account and send, to the one or more devices associated with the account, requests for corresponding versions of the distributed ledger stored by the one or more devices associated with the account (paragraph [0035]).

As to claim 11 VUKICH together with Miller teaches method according to claim 8. VUKICH teaches wherein the distributed ledger comprises a first ledger stored by a first computing device associated with the account and a second ledger stored by a second computing device associated with the account (paragraph [0023]).

As to claim 12 VUKICH teaches wherein the distributed ledger comprises a plurality of transactions stored in corresponding data blocks, wherein each data block comprises only one transaction of the plurality of transactions (paragraph [0022]).

As to claim 13 VUKICH teaches wherein a master version of the distributed ledger is stored by a service platform comprising a plurality of devices configured to add transactions to the distributed ledger (paragraph [0016]).

As to claim 14 VUKICH teaches wherein at least one of the one or more devices associated with the account comprises a version of the plurality of versions of the distributed ledger that has less than all data blocks stored on the master version of the distributed ledger (paragraph [0016][0017]).

As to claim 15 VUKICH teaches a method comprising:
receiving data associated with adding a transaction to a distributed ledger associated with an account (paragraphs [0031], [0022], [0029]-[0030], [0033]: the user device may generate and provide the request periodically (e.g., at a threshold time period), based on the user device launching the program, based on a new version of the terms being released, based on an indication that the user has yet to consent to the new version of the terms, and/or the like such as if a user adds a new block to the blockchain, each permitted user may have to independently update a separate copy of the blockchain and may have to independently verify that the separate copy of the blockchain matches the blockchain that has been modified to include the new block); 
determining, based on the data associated with adding the transaction, a condition associated with the distributed ledger (paragraphs [0031]-[0033], [0035]: the user device may generate and provide the request, a new version of the terms being released and wherein the version management platform to send a message to the accounts associated with the group of users indicating that new terms are available and to be reviewed and accept);
sending a message indicative of the condition (paragraph [0032]: the version management platform to send a message to the accounts associated with the group of users indicating that new terms are available and to be reviewed and accepted, and/or the like);
receiving, based on the condition, data indicative of an approved ledger, wherein the approved ledger comprises an approved version of the distributed ledger determined based on applying a consensus algorithm to a plurality of versions of the distributed ledger received from one or more devices associated with the account (paragraphs [0035]-[0039]: the version management platform may obtain the historical consent data of multiple users associated with the account and verify that the user has consented to the current version of the terms of the program by comparing data identifying the current version of the terms and the historical consent data identifying the most recent version of the terms to which the user provided consent); and 
causing an update of the approved ledger with data indicative of the transaction (paragraphs [0054], [0110]: updating the distributed ledger to include a record indicating that the user consented to the current version of the terms).

As to claim 16 VUKICH teaches wherein the condition comprises one or more of an error condition, a validation failure, a failure state, or a condition associated with failing a validation process, and wherein determining the condition comprises determining that a data block of at least one of the plurality of versions of the distributed ledger has been added, removed, or modified (paragraph [0042]).

As to claim 17 VUKICH teaches wherein the plurality of versions of the distributed ledger comprise a first version stored by a first device associated with the account and a second version stored by a second device associated with the account (paragraph [0016]).

As to claim 18 VUKICH teaches wherein the distributed ledger comprises a plurality of transactions stored in corresponding data blocks, wherein each data block comprises only one transaction of the plurality of transactions (paragraph [0023]).

As to claim 19 VUKICH teaches wherein a master version of the distributed ledger is stored by a service platform comprising a plurality of devices configured to add transactions to the distributed ledger(paragraph [0063]).

As to claim 20 VUKICH teaches wherein at least one of the one or more devices associated with the account comprises a version of the distributed ledger that has less than all data blocks stored on the master version of the distributed ledger (paragraph [0054]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169